Opinión del Tribunal.

Resultando: que el abogado Don Ramón Falcón presentó escrito á, este Tribunal con fecha 29 de Mayo último, solici-tando se expidiera auto de Habeas Corpus á favor de Prisco Rodriguez, preso en la Cárcel de esta Ciudad en virtud de condena impuesta por la Corte de Distrito de Arecibo, en causa seguida al mismo por delito contra el derecho electoral.
Resultando: que librado mandamiento en la fecha antes expresada, al Alcaide de la Cárcel de esta Ciudad, tuvo lu-gar la vista del auto de Habeas Corpus, con asistencia é in-forme del abogado Sr. Falcón, así como del Sr. Fiscal. Visto.
Considerando: que en la fecha en que el penado Prisco Rodriguez ejercitó el Habeas Corpus estaba legalmente pri-vado de libertad y que todavía hoy su prisión es legal, puesto que aún no ha cumplido la pena principal de dos me-ses de prisión á que fué condenado por el Tribunal de Dis-trito de Arecibo. No ha lugar á la excarcelación de dicho Prisco Rodriguez, con las costas á su cargo.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández, Figueras, Sulzbacher y MacLeary.